DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
As a result of the entry of the Amendment originally filed after final on January 4, 2022, claims 1, 6, 9, 11-12, 16-17, and 37-38 have been amended.  Claims 30-31 and 36 remain withdrawn, while claims 1-6, 9, 11-13, 16-17, 19-20, 22, 25, 37-40, and 43 remain under consideration, and are rejected for the reasons given below.  
Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
 Election/Restrictions
Applicant’s election without traverse of Group I, and of species (i), in the reply filed on 11/16/2020 is again acknowledged.
Claims 30-31 and 36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11-13, 16-17, 19-20, 22, 25, 37-40, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding all of claims 1-6, 9, 11-13, 16-17, 19-20, 22, 25, 37-40, and 43, independent claim 1 recites the limitation "the first primer comprising nucleotides identical to at least a portion of the sequence of RNase L-cleaved RNA and having one or more bases identical to the ligation adapter polynucleotide but not to uncleaved isolated RNA" in d) of the claim.  There is insufficient antecedent basis for this limitation in the claim; while claim 1 previously refers to “a first primer” that has a 3’ end defined relative to the 5’ end of “the ligation adapter polynucleotide”, there is no prior reference to the particular “first primer” of d) of claim 1.  As a result, it also remains unclear whether the claims require a single “first primer” (such that a single primer must possess all of the characteristics of a “first primer” referenced in a) and d) of the claim), or whether the different characteristics referenced in a) and d) are separate requirements.  Given the different reasonable interpretations of the claim language that involve different claim boundaries, the claims are indefinite. It is noted that if claim 1 is intended to require a single “first primer” including all of the specified characteristics, this rejection could be resolved by amended d) of claim 1 to recite “contacting the cDNA with the first primer, wherein the first primer comprises.....” (which would both clearly reference the earlier “first primer”, and clearly set forth the additional requirements of that primer).
Claim 6 is indefinite over recitations in the claim of the limitation “the first primer”.  As claim 1 continues to at least potentially encompass more than one “first primer”, clear antecedent basis is lacking for the limitation “the first primer” as employed in claim 6. 
Claim 9 is also indefinite over recitations in the claim of the limitation “the first primer”.  As claim 1 continues to at least potentially encompass more than one “first primer”, clear antecedent basis is lacking for the limitation “the first primer” as employed in claim 9. 
Claim 16 recites the limitation "the ligation adapter polynucleotides" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1, from which claim 16 depends, only refers to a single “ligation adapter polynucleotide”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-38, 40, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Regarding claims 37, 40, and 43, claim 37 has been amended to recite an increase in RNase L cleavage products “compared to reference genes”. Claim 38 has similarly been amended to recite an increase in RNase L cleavage products “compared to reference genes”.  The application as filed does not provide basis for the amendments adding the language “compared to reference genes”.  While the specification does disclose such comparisons in more specific types of procedures – specifically, for use in normalizing qPCR data, as discussed in paragraphs 106-109 and again in paragraph 178 – a general disclosure of comparisons with reference genes as is broadly recited in the methods of claims 37-38 does not find support in the application.  Accordingly, the amendment entered with the RCE of February 2, 2022 adds new matter to claims 37-38, 40, and 43.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-13, 16, 19, and 25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al (Nucleic Acids Research 42(8):5202-5216 [online 5 Feb 2014]; cited in IDS).
It is noted that independent claim 1 continues to encompass multiple possible “first primers”, as discussed in the indefiniteness rejection above; the recitation in b) of claim 1 that “the ligation adapter polynucleotide has at its 5’ end at least 1 nucleotide that is identical to a 3’ end of a first primer” is essentially non-limiting, as this “first primer” could be any primer (given the lack of a clear, required relationship with the “first primer” of d)).  Further, it is noted that the second recited “first primer” broadly encompasses any “nucleotides identical to at least a portion of the sequence of RNase L-cleaved RNA”, and any “one or more bases identical to the ligation adapter polynucleotide but not to uncleared isolated RNA”, while the second primer must merely be identical to “at least a portion” of the reverse transcription primer.  The term “portion” encompasses a single base, as does the requirement for any “one or more bases”, etc. – this claim language encompasses instances of single shared nucleotides/nucleosides.
Cooper et al disclose methods in which RNase L cleavage products are detected via steps encompassed by independent claim 1 (see entire reference, particularly the disclosure of characterization of RNA from uninfected and PV-infected HeLa cells at page 5206, right column).  More particularly, Cooper et al disclose a method for analysis and detection of RNAse L cleavage products in which a linker (i.e., a type of adapter) is ligated to such products (see page 5204, left column bridging to right column) (meeting the requirements of b) of claim 1), followed by cDNA synthesis via reverse transcription using a primer complementary to at least a portion of the linker (page 5204, right column) (meeting the requirements of c) of claim 1), followed by second strand synthesis, attachment of a DNA linker to the 3’-end of the cDNA, and PCR amplification with a primer pair to produce products for Illumina sequencing (page 5204, right column bridging to page 5205, left column) (meeting the requirements of d) and e) of claim 1, given the broadly defined first and second primers and the use of the open transitional language “comprising”, such that additional steps are encompassed by the claims), and sequencing of the products, which achieves detection of amplified products that are RNase L cleaved products, meeting the requirements of f) of claim 1 (page 5205, left column).  With regard to step a) of isolating total RNA or small RNAs from a sample, Cooper et al disclose that their method (as described above) was applied to RNA isolated from both uninfected and PV-infected HeLa cells (page 5206, right column; see also the Discussion at pages 5210-5214).  Cooper et al thus anticipate claim 1.
With further regard to dependent claim 2, Cooper et al disclose isolation of amplification products prior to sequencing; see, e.g., page 5205, left column, first full paragraph (it is also noted that the activity of claim 2 is optional, not required).  Regarding claim 3, it is noted that Cooper et al also disclose isolating RNA following adapter/linker ligation; see, e.g., page 5204, top of right column.  Regarding claim 4, it is reiterated that the detecting of Cooper et al employs PCR and sequencing, as indicated above; Cooper et al also disclose gel purification prior to sequencing (page 5205, left column, first full paragraph).  Regarding claim 5, this claim is only further limiting of one alternative of the claim, which alternative is not a required claim limitation; Cooper et al thus disclose a method meeting all requirements of the claims.  It is also noted that Cooper et al teach that RNase L generated viral RNA fragments were found to range “from 100 to several thousand bases in length” (page 5205, right column, second full paragraph), and that Cooper et al teach excision and sequencing of RNAs 100-500 nt in length (page 5204, right column).  Regarding claim 6, given the lack of clarity of the claims with regard to what constitutes “the first primer” and what sequences are required by “the first primer”, and the breadth of claim 6, which encompasses a variety of alternatives, and encompasses, e.g., any single shared nucleotide with the adapter, Cooper et al clear anticipates what is claimed.  Regarding claim 12, the linker/adapter of Cooper et al is disclosed as having the structure and ligation properties of the claim; see, e.g., the Abstract; the first paragraph of the Introduction at page 502, right column; the description of the linker/adaptor at page 5204, both columns; the Discussion at page 5210).  Regarding claim 13, the activities of adding a linker/adapter including a unique molecular identifier (page 5204, left column), as well as visualization of RNAs using SYPB-Gold (page 5204, right column) each constitute types of labeling RNA cleaved by RNase L with a detectable label.  Regarding claim 16, as the nature of the first primer is not made sufficiently clear by the language of claim 1 (such that the structural requirements of the 3’ end of the first primer are not clear and definite), the adapter of Cooper et al is interpreted as being sufficient to meet the requirements of the claim.  Regarding claim 19, Cooper et al disclose cleavage products meeting the requirements of the claim; see, e.g., page 5207, right column-5209, left column).  Regarding claim 25, the products disclosed by Cooper et al including rRNAs; see again, e.g., page 5207, right column-5209, left column.
The Reply traverses the rejection on the grounds that the claim language allegedly makes clear that “the first primers referenced in the claims are all the same”; however, this is not the case for the reasons discussed above.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, this argument is not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (Nucleic Acids Research 42(8):5202-5216 [online 5 Feb 2014]; cited in IDS) in view of Peach et al (Nucleic Acids Research 43(17):e108 [22 May 2015]; previously cited).   
It is again noted independent claim 1 (from which claims 9 and 11 depends) continues to encompass multiple possible “first primers”, as discussed in the indefiniteness rejection above; the recitation in b) of claim 1 that “the ligation adapter polynucleotide has at its 5’ end at least 1 nucleotide that is identical to a 3’ end of a first primer” is essentially non-limiting, as this “first primer” could be any primer (given the lack of a clear, required relationship with the “first primer” of d)).  Further, it is noted that the second recited “first primer” broadly encompasses any “nucleotides identical to at least a portion of the sequence of RNase L-cleaved RNA”, and any “one or more bases identical to the ligation adapter polynucleotide but not to uncleared isolated RNA”, while the second primer must merely be identical to “at least a portion” of the reverse transcription primer.  The term “portion” encompasses a single base, as does the requirement for any “one or more bases”, etc. – this claim language encompasses instances of single shared nucleotides/nucleosides.
Cooper et al disclose methods in which RNase L cleavage products are detected via steps encompassed by independent claim 1, from which claim 11 depends (see entire reference, particularly the disclosure of characterization of RNA from uninfected and PV-infected HeLa cells at page 5206, right column).  More particularly, Cooper et al disclose a method for analysis and detection of RNAse L cleavage products in which a linker (i.e., a type of adapter) is ligated to such products (see page 5204, left column bridging to right column) (meeting the requirements of b) of claim 1), followed by cDNA synthesis via reverse transcription using a primer complementary to at least a portion of the linker (page 5204, right column) (meeting the requirements of c) of claim 1), followed by second strand synthesis, attachment of a DNA linker to the 3’-end of the cDNA, and PCR amplification with a primer pair to produce products for Illumina sequencing (page 5204, right column bridging to page 5205, left column) (meeting the requirements of d) and e) of claim 1, given the broadly defined first and second primers and the use of the open transitional language “comprising”, such that additional steps are encompassed by the claims), and sequencing of the products, which achieves detection of amplified products that are RNase L cleaved products, meeting the requirements of f) of claim 1 (page 5205, left column).  With regard to step a) of isolating total RNA or small RNAs from a sample, Cooper et al disclose that their method (as described above) was applied to RNA isolated from both uninfected and PV-infected HeLa cells (page 5206, right column; see also the Discussion at pages 5210-5214).
Cooper et al do not teach the use of first and second primers meeting the length requirements of amended claim 9, and do not teach the use of RtcB RNA ligase to ligate adapters/linkers to isolated RNA, as required by dependent claim 11.  
Peach et al teach methods of the same general type disclosed by Cooper et al, in which populations of RNA cleavage products are sequenced (following linker ligation, cDNA synthesis, second strand synthesis, and PCR amplification) (see entire reference, particularly the Abstract and the procedures at page 2/13, right column).  It is noted that the RNA cleavage products of Peach et al share the structural properties of those analyzed by Cooper et al of having 5’-OH and 2’,3’ cyclic phosphate termini (see, e.g., page 1/13, noting Peach et al’s reference to the prior teachings of the Cooper et al reference in the right column).  Peach et al teach that the use of RtcB ligase in lieu of other ligases such as that employed by Cooper et al provides advantages of more specifically targeting 5’-OH termini, and thus allowing for the characterization of RNA populations having this specific terminus type (see abstract and page 1/13-2/13, left column); Peach et al also teach preferred forward and reverse primers for use in their methods that meet the length requirements of amended claim 9 (see the Materials and Methods, particularly Table 1).  Peach et al further state that the use of RtcB ligase achieves direct detection of RNA fragments with 5’-OH termini, yielding “reproducible signals among several classes of cellular RNA” (page 9/13, left column bridging to right column).  In view of the teachings of Peach et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the use of RtcB ligase, as well as primers of the type and length employed by Peach et al in their methods with RtcB ligase, as taught by Peach et al, in the method of Cooper et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits taught by Peach et al, particularly of more specifically targeting RNA fragments with 5’-OH termini and thus specifically characterizing RNA products of this type in a more efficient way.
The reply traverses the rejection on the grounds that Cooper et al do not teach a ligation adapter polynucleotide as required by the claims, and that Peach does not remedy this “deficiency”.  However, Cooper et al do teach a ligation adapter polynucleotide that is sufficient to meet the requirements of claims, for the reasons indicated in the rejection; again, note the lack of a clearly defined “first primer”, as well as the breadth of the claim language as noted above.  Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, this argument is not persuasive.
Claims 20, 22, 37-38, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (Nucleic Acids Research 42(8):5202-5216 [online 5 Feb 2014]; cited in IDS) in view of Cooper et al-2 (Journal of Virology 89(5):2764 [March 2015; online 24 Dec 2014]; previously cited).  
Please see above regarding the manner in which the claim language has been interpreted. The teachings of Cooper et al are also set forth above, and with further regard to claims 37-38, 40, and 43, it is further noted that the uninfected cells employed for comparison by Cooper et al include “reference genes” that are compared with those of infected cells.
Cooper et al do not teach the use of their methods in analyzing samples from a subject (claim 20), including a subject suffering from inflammation or an ongoing immune response (claim 22).  Additionally, Cooper et al do not teach the use of their methods in detecting and/or treating inflammation, or in determining efficacy of an anti-inflammatory treatment, as set forth in claims 37-40 and 43.
Cooper et al-2 teach further applications of the methodology disclosed by Cooper et al, such as in characterizing cellular response to influenza infections (see entire reference); it is noted that Cooper et al-2 refer to Cooper et al regarding details of methods for library preparation and sequencing (see page 2766, right column).  Cooper et al-2 teach that one aspect of host immune response to influenza virus infection is RNase L activity, and further that RNase L “contributes to IAV-induced immunopathology in the lung” (page 2764, right column); Cooper et al-2 also teach that RNase L activity has been shown to impact antiviral responses to picornavirus, coronaviruses, and rotaviruses (as well as influenza viruses)(page 2769, right column).  Cooper et al-2 further teach that inhibition of virus replication by an experimental antiviral drug is RNase L dependent (page 2764, right column), and Cooper et al-2 demonstrate via their experiments that at least one mechanism by which RNase L facilitates inhibition of viral replication is via rRNA cleavage (Result at page 2766, right column-page 2769, left column).  Cooper et al suggest that their methodology be used to monitor RNase L activity in vivo (page 2774, right column), and also suggest application of this methodology in improving influenza vaccines (page 2774, right column-2775, left column).
In view of the teachings of Cooper et al-2, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the methods of Cooper et al on RNA isolated from virus-infected subjects (as well as healthy controls), as specified in claim 20, as well as a subject having inflammation and/or experiencing immune pathology from a viral infection (such as lung pathology) (encompassed by claim 22).  An ordinary artisan would have been motivated to have made such a modification for the benefit of evaluating how RNase L activity influences antiviral response in each of these types of subjects, as suggested by Cooper et al-2.  With further regard to claims 37 and 43, the claims encompass inflammation resulting from viral infection, and comparisons of genes of uninfected and infected cells are taught by Cooper et al, such that the references suggest what is claimed (specifically as the references suggest testing of subjects with a viral infection, the result of which encompasses an inflammatory response).  Regarding claim 40 (which depends from claim 37), the references suggest a benefit to detecting levels of any rRNA cleavage products, which is sufficient to meet the requirements of the claim.  With further regard to claim 43 (which depends from claim 37), it is reiterated that the types cleavage products produced by RNase L cleavage include at least rRNAs, as taught by Cooper et al (e.g., see page 5207, right column-5209, left column),  Regarding claim 38, Cooper et al in view of Cooper et al-2 also suggest what is claimed to the extent that the claim simply requires detecting RNase L cleavage products in a subject experiencing inflammation as a result of a viral infection (which is sufficient to meet the requirements of the claims).  
The reply again traverses the rejection on grounds related to limitations that are not in fact requirements of the claims, such that applicant’s arguments cannot be considered persuasive with respect to what is actually, presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634